February 24,2015

                                      No. 04-14-00905-CV


                             ESCOND1DO RESOURCES II. LLC.
                                            Appellant


                                                v.



                                   JUSTAPOR RANCH, L.C.
                                            Appellee


                   From the 49th Judicial District Court, Webb County, Texas
                             Trial four! No. 2013-CV7-00I396-D1
                             Honorable Joe Lopez, judge Presiding


                                            ORDER

        In this Court's Order of January 22, 2015. appellate deadlines in this case were suspended
until February 13. 2015. and the parlies were ordered to mediation with Joseph Casseb. On
February 9, 2015. Joseph Casseb requested that the deadline suspension be extended until April 1.
2015.


        The request is granted. Appellate deadlines in this case arc hereby suspended until
April 1, 2015. No further extensions will he granted in this case.



        It is so ORDERED on February 24. 2015.




                                                     Marialvn Barnard7 Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the sejil of the said
court on this 24th day of February, 2015.